Citation Nr: 0015614	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1951 
to September 1955 and from April 1959 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  That rating decision granted an 
increased rating of 40 percent for bilateral hearing loss, 
effective May 1995.  The veteran disagrees with the level of 
disability assigned.

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss is 
manifested most recently by a pure tone threshold average of 
85 decibels in the right ear and 80 decibels in the left ear.  
He has a speech recognition ability of 60 percent in the 
right ear and 72 percent in the left ear.  Based on this, the 
veteran has level VIII hearing in the right ear and level VII 
hearing in the left ear.

3.  Neither the old or the new regulations governing the 
rating of hearing loss, effective June 10, 1999, are more 
favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 
4.87 and Diagnostic Codes 6100 through 6110 (effective prior 
to June 10, 1999), and Diagnostic Code 6100 (effective from 
June 10, 1999).

2.  Changes made to the schedular criteria for evaluating 
hearing loss are neither more or less beneficial to the 
veteran's claim for an increased rating for bilateral hearing 
loss.  62 Fed. Reg. 25202 (1999); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87 (1999); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his hearing 
loss has increased in severity is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
Schedule for Rating Disabilities (Schedule) based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1999).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
under 38 U.S.C.A. § 5110(g), VA may award an increased rating 
based on a liberalizing regulatory amendment retroactive to, 
but no earlier than, the effective date of the amendment, 
unless Congress provides otherwise.  See VAOPGCPREC 3-2000 
(April 10, 2000).  In this case, the veteran was provided 
with the new regulations in an October 1999 Supplemental 
Statement of the Case.  

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal auditory acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 
6110 (1998). 

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Tables VI-
VII are unchanged.  38 C.F.R. § 4.86 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

Service connection for hearing loss was originally granted in 
an August 1975 rating decision.  The RO noted that the 
veteran had been exposed to loud noises on the flight line, 
while in service.  Bilateral high frequency hearing loss was 
diagnosed on his examination at retirement from service.

In May 1995, the veteran filed a claim for an increased 
rating for his bilateral hearing loss.  On VA audiological 
evaluation in August 1995, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
90
95
LEFT
20
60
65
70
105

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 83 decibels for the right ear, and 
75 decibels for the left ear.  This report also shows that 
right ear speech recognition was 68 percent, and left ear 
speech recognition was 56 percent.  Under the criteria set 
forth in the Schedule, the veteran's hearing loss is assigned 
Level VII for the right ear, and Level VIII for the left ear.  
Using Table VII, this degree of bilateral hearing loss 
warrants assignment of a 40 percent evaluation.

In an April 1996 letter to the RO, the veteran complained 
about the "incompetent audiology test" performed by VA and 
claimed that he was forced to quit all his normal work due to 
his hearing loss.  He also submitted the results of a private 
audiological examination, also performed in April, which 
noted sensorineural hearing loss in the right ear greater 
than the left.  

In May 1996, the veteran was provided another VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
80
95
LEFT
50
55
60
100
100+

The average right ear pure tone threshold for the 1000 to 4000 
hertz frequencies was 80 decibels for the right ear, and 79 
decibels for the left ear.  This report also shows that right 
ear speech recognition was 48 percent, and left ear speech 
recognition was 80 percent.  Under the criteria set forth in 
the Schedule, the veteran's hearing loss is assigned Level IX 
for the right ear and Level V for the left ear.  Using Table 
VII this degree of bilateral hearing loss warrants assignment 
of a 40 percent evaluation.

In December 1996, the veteran indicated that his hearing was 
now worse.  He stated that he had been seen at the VA 
facility and been fitted for new hearing aids.  The 
audiological examination conducted in December 1996 was 
obtained and associated with the claims file; however, it was 
specifically indicated on the examination report that the 
results were not usable for adjudicative purposes without a 
covering VA Form prepared by the Chief of Audiology which was 
not included. 

In October 1997, the veteran wrote the RO indicating that his 
hearing had continued to decline.  He complained about the 
audiologist in his recent VA examination "who played 
childish games . . . then essentially accused me of 
attempting to defraud the VA with my claim."

In February 1997, the veteran was provided another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
75
85
85
LEFT
50
40
55
105
105

The average right ear pure tone threshold for the 1000 to 4000 
hertz frequencies was 81 decibels for the right ear, and 76 
decibels for the left ear.  This report also shows that right 
ear speech recognition was 80 percent, and left ear speech 
recognition was 64 percent.  Under the criteria set forth in 
the Schedule, the veteran's hearing loss is assigned Level V 
for the right ear and Level VII for the left ear.  Using Table 
VII this degree of bilateral hearing loss warrants assignment 
of a 30 percent evaluation.

In October 1997, the veteran was provided another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
75
85
90
LEFT
50
45
55
85
105

The average right ear pure tone threshold for the 1000 to 4000 
hertz frequencies was 81 decibels for the right ear, and 73 
decibels for the left ear.  This report also shows that right 
ear speech recognition was 60 percent, and left ear speech 
recognition was 52 percent.  Under the criteria set forth in 
the Schedule, the veteran's hearing loss is assigned Level VII 
for the right ear and Level VIII for the left ear.  Using 
Table VII this degree of bilateral hearing loss warrants 
assignment of a 40 percent evaluation.

In October 1998, the veteran was provided his most recent VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
90
105
LEFT
55
55
55
100
110

The average right ear pure tone threshold for the 1000 to 4000 
hertz frequencies was 85 decibels for the right ear, and 80 
decibels for the left ear.  This report also shows that right 
ear speech recognition was 60 percent, and left ear speech 
recognition was 72 percent.  Under the criteria set forth in 
the Schedule, the veteran's hearing loss is assigned Level 
VIII for the right ear and Level VII for the left ear.  Using 
Table VII this degree of bilateral hearing loss warrants 
assignment of a 40 percent evaluation.

In December 1999, the RO granted the veteran a total rating 
for individual unemployability.  That determination included 
consideration of the veteran's hearing loss.

The Board notes the veteran's complaints regarding the 
adequacy of the audiological examinations VA has provided; 
however, there is no indication that the examinations were 
improperly performed.  This is particularly so in light of the 
number of examinations provided and the fact that none of the 
examinations resulted in loss of hearing that is ratable at 
more than 40 percent.  

The veteran submitted the results of a private audiological 
examination performed in April 1996.  Provided that it is 
otherwise adequate for rating purposes, a statement from a 
private physician may be accepted for rating a claim without 
further examination.  38 C.F.R. § 3.326(c) (1999).  However, 
in this case the submitted report is inadequate for rating 
purposes.  There is no indication of the methodology for 
calculating average decibel loss, or that speech 
discrimination testing was performed using the Maryland CNC 
Test, both required for determining hearing loss under VA 
regulations.  38 C.F.R. §§ 3.385, 4.85 (1999).  The Board must 
therefore rely on the results of VA audiological examinations 
as the only accurate medical evidence submitted of the 
veteran's level of hearing loss.

The Board notes that revisions in the rating schedule allow 
for application of Table VIa, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86 (1999).  Prior to the revision, Table VIa was 
only for application when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1998).  The Chief of the Audiology clinic has not certified 
the use of Table IVa in any of the VA audiology examinations.  
The Board has also applied the revised regulations to the 
results of each audiological test which show an exceptional 
pattern of hearing impairment as defined in 38 C.F.R. § 4.86 
(1999); however, in no case does this result in a percentage 
evaluation higher than his current 40 percent rating.  As 
such, the Board determines that neither the new regulations 
or the old are more favorable to the veteran.  

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based on 
a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against an evaluation higher than 40 percent for 
the veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (1999).  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  




ORDER

An increased rating for bilateral hearing loss is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

